DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “indicator means for indicating a fill level” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teylor, U.S. Patent Publication 2017/0298916.

As per claim 1, Teylor discloses a pump comprising:
 	a pumping chamber (15);
 	a leakage accumulation chamber (16);
 	a seal (17) configured to seal the pumping chamber (15) from the leakage accumulation chamber (16);
 	at least one outlet (5) from the pumping chamber (15); and
 	at least one leakage-recovery arrangement (fig. 1) (near and including 20, 4) configured to guide a quantity of liquid that has leaked from the pumping chamber (15) into the leakage accumulation chamber (16) back into the pumping chamber (15) (paras [0024, 0025]).  Teylor discloses a pump for 

As per claim 2, Teylor as set forth above, discloses the leakage-recovery arrangement (near and including 20, 4) includes a storage region (20) [conduit] configured to store the quantity of grease.

As per claim 7, Teylor as set forth above, discloses the leakage-recovery arrangement (near and including 20, 4) includes at least one channel (fig. E-1) extending from the leakage accumulation chamber (16) to the storage region (20).

    PNG
    media_image1.png
    504
    563
    media_image1.png
    Greyscale


As per claim 8, Teylor as set forth above, does not disclose the lubricating-grease pump is configured for a central lubrication system of an excavator.  However, Examiner takes official notice that excavators are machines that use lubricating grease pumps to lubricate joints and bearing surfaces prone wear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Teylor for use on an excavator for the purpose of minimizing waste grease from the grease pump.

As per claim 10, Teylor discloses a method for recovering a quantity of leakage grease of a lubricating-grease pump, comprising:
 	accumulating a quantity of grease that has leaked from a pumping chamber (15) in an accumulation chamber (16);
 	guiding the leakage grease from the accumulation chamber (16) into a storage chamber (20); and
 	drawing the leakage grease from the storage chamber (20) into the pumping chamber (15) with an intake stroke of the lubricating grease pump (fig. 1) (paras [0024, 0025]).


Allowable Subject Matter
Claim 11 is allowed.
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a lubricating-grease pump including a pumping chamber; a leakage a piston in the storage region, the piston being movable from a first position to a second position to change a volume of the storage region.  In addition, an indicator pin having a first end facing the piston, a second end outside the storage chamber and a central portion slidably mounted in a body of material forming a seal for the storage chamber.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654